Appeal from an order of the Supreme Court at Special Term, entered April 13, 1971 in Broome County, which, in an action for a permanent injunction, denied plaintiffs’ motion pursuant to CPLR 6301 for a preliminary injunction. Since plaintiffs’ right to the preliminary injunction, from the undisputed facts, is not free from doubt (cf. Schnibbe v. Glenz, 245 N. Y. 388; Blair v. Ladue, 14 A D 2d 373, 375) and in the absence of a convincing showing of irreparable injury suffered or reasonably to be expected before the time *657of trial (cf. Elk St. Market Corp. v. Rothenberg, 233 App. Div. 243, 247), the discretion of Special Term should not he disturbed. Order affirmed, without costs. Plaintiffs, if so advised, may move for a preference (CPLR, 3403, subd. [a], par. 3). Herlihy, P. J., Aulisi, Staley, Jr., Cooke and Sweeney, JJ., concur.